Detailed Action

►	The applicant's response (filed 17 FEB 06) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-25 and 27-31 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-18, 21, 23, 28 and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernitz et al. [WO2014/030066 – hereinafter “Bernitz”] in view of Costea et al {PLOS one  8(3) : e57521 (2013) - hereinafter “Costea”] and Simusik et al. [US 2017/0107563 - hereinafter “Simusik”] or Takahashi et al. [Scientific Reports 8:770)2018_ - hereinafter “Takahashi”].   

Claim 1 is drawn to a  method of detecting a plurality of target RNA molecules comprising different RNA nucleic acid sequences within an optically resolved volume of a cell in situ; said method comprising:
i) associating a different oligonucleotide barcode from a known set of barcodes with
each of the plurality of target RNA molecules;, wherein associating an oligonucleotide barcode with each of the plurality of target RNA molecules comprises hybridizing a padlock probe to two adjacent RNA nucleic acid sequences of the target, wherein the padlock probe is a single-stranded polynucleotide having a 5’ and a 3’ end, the padlock probe comprises at least one
oligonucleotide barcode, and wherein the padlock probe comprises a primer binding
sequence from a known set of primer binding sequences;
ii)  sequencing each barcode to obtain a multiplexed signal in the cell in situ;
iii) demultiplexing the multiplexed signal by comparison with the known set of
barcodes; and
iv) detecting the plurality of target RNA molecules by identifying the associated barcodes detected in the cell..
Bernitz teach a method comprising most of the limitations of Claim 1. For example
Bernitz teach the in situ detection of a plurality (i.e. multiplexing) of target cDNA in cells (i.e. an
optically resolved volume of a cell), see the entire document noting especially the abstract, and
paras 10, 21, 46, 61-62, and 178. The method of Bernitz uses padlock probes as their detection
means which padlock probe may comprise barcode sequences (sequences of known sequence
which are different for each different mRNA targeted and detected) and/or primer binding sites,
see at least para 46. Bernitz further teach in situ sequencing wherein the barcodes are
detected (e.g. sequenced) to thereby detect the plurality of target by identifying the barcodes
present in said cell. Bernitz do not explicitly teach demultiplexing a multiplexed signal by
comparison with the known set of barcodes, as recited in step iii) , see especially para 178.
There, Bernitz clearly teach identifying the barcodes detected. However, demultiplexing
multiplexed sequencing data was well known as evidenced by at least Costea. Costea teach software for DNA tag generation and demultiplexing multiplexed sequence data. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time
of the invention to modify the method of Bernitz wherein the multiplexed sequencing data
obtained by the method of Bernitz is subjected to demultiplexing in order to rapidly determined
which barcodes are identified as present in the cells. Regarding the limitations which requires
that the barcodes come from a known set of barcodes and that the primers used (i.e. the primer
binding sites present in the padlock probes) come from a known set of primers (primer binding
sites). Costea teach methods and software for designing sets of barcodes having user defined
constraints. Likewise, numerous methods and computer software for designing optimal primers
(i.e. primer sets — primer binding sites) were well known consider for example, paras 166 -168 in Glezer et al.[US 2014/0256588 — hereinafter “Glezer’]. The barcode sequences in Bernitz were necessarily known (i.e. the barcodes used constituted a known set of barcodes) as were the primer(s) used by to initiate the production of the linear RCP, see Fig. 1 That said, neither Bernitz nor Costea teach detecting target RNA (e.g. mRNA), rather the target nucleic acid detected by Bernitz (i.e.  the target molecules hybridized to the padlock probe) were cDNA molecules. However, the hybridization and detection of target RNA molecules using padlock probes wherein the padlock probes hybridize directly to the target RNA molecules was known as evidenced by Samusik , see Fig.19 A-D and para 177  and/or Takahashi, see at least Figure 1. Therefore, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Bernitz in view of Costea  wherein the target molecule is a mRNA target as taught by Samusik and/or Takahashi  rather than the cDNA of Bernitz. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


Claim 2 is drawn to essentially the same method as recited in Claim 1 except here the
target molecules are proteins and associating a barcode sequence from a known set of
barcodes with the sample comprises the use of a target specific binding reagent (e.g. antibody
or aptamer) attached to a barcode sequence. 
Bernitz teach this embodiment, see at least para 30.

Claim 3 is drawn to an embodiment of the method of Claim 1 wherein the method further
comprises ligating the 5’ and 3’ ends.
Both Bernitz and Samusik, teach this limitation, see at least Fig. 1a in Bernitz, snd 
Fig. 19 A-D in Samusik. In addition see at least Figure 1 in Takahashi.

As regards Claim 4, Bernitz teach  the use of phi29 polymerase (i.e. Φ29, a polymerase with strand displacement activity). In support of this position consider the para bridging Columns 1-2 on p.2594 of Garmendia et al. [J. of Biological Chemistry 267(4) : 2594 (1992) — hereinafter
“Garmendia’).

Claim 5 is drawn to an embodiment of Claim 2 wherein the specific binding reagent
comprises , an antibody,  a single chain Fv fragment (scFv) an antigen binding antibody fragment (Fab) or an aptamer.
Bernitz teach this limitation , see at least para 30.

Claim 6 is drawn to an embodiment of the method of Claim 2 wherein the method further
comprises ligating the 5’ and 3’ ends of the padlock probe.
Bernitz teach this limitation, see at least Fig. 1.

As regards Claim 7, Bernitz teach phi29 polymerase (i.e. Φ29, is a polymerase with strand displacement activity. In support of this position consider the para bridging Columns 1-2 on p. 2594 of Garmendia .


Claim 8 is drawn to an embodiment of the method of Claim 1 wherein the padlock probe
comprises at least two oligonucleotide barcodes, and at least two different primer binding
sequences.
Absent some unexpected result it would have been prima facie obvious to the PHOSITA
to modify the padlock probes such that they have multiple barcode sequences and/or multiple
primer binding sequence in order to increase the amount of RCP produced. Such signal
amplification approaches were well known in the art. Consider for example the works of Paul
M.Lizardi (e.g. US 2003/0143536 and/or US 20030032024).

Claim 9 is drawn to an embodiment of the method of Claim 1 wherein the known set of
primer binding sequences comprises at least two different primer binding sequences. Claim 10
is drawn to an embodiment of the method of Claim 1 wherein the known set of primer binding
sequences comprises at least two different primer binding sequences. Claim 11 is drawn to an
embodiment of the method of Claim 1 wherein the known set of primer binding sequences
comprises 2 to 10 different primer binding sequences.
Neither Bernitz or Costea explicitly teach these limitations however absent some
unexpected result or other consideration the embodiments of Claims 9-11 are considered to be
a simple design choice well within the knowledge, skill, ability and common sense of the
PHOSITA at the time of the invention.

As regards Claim 12, Bernitz is silent as to the exact length of their barcode. However, it
goes without saying that the barcode sequences of Bernitz must be of sufficient length to allow
specific hybridization of a complementary probe under condition in which the probe will only
specifically hybridize to the correct barcode sequence and not to other portions of nucleic acids
or other different barcodes within the sample under observation, see especially Fig, 1 where
labeled probes are shown hybridizing to barcode sequence within the RCP. However, barcodes
of the length recited were known as evidenced by Costea, see at least the para bridging
Columns 1-2 on p. 1. Accordingly, absent an unexpected result it would have been prima facie
obvious to the PHOSITA at the time of the invention to substitute the barcodes taught by Costea
for the barcodes of Bernitz. Please note that substitution of one known second method/reagent
with known properties for a first Known method/reagent with known properties would have
been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an
unexpected result. As regards the motivation to make the substitution recited above, the
motivation to combine arises from the expectation that the prior art elements will perform their
expected functions to achieve their expected results when combined for their common known
purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07
and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,
550 U.S.398 (2007). Also, note the teaching of Xu et al. [PNAS 106(7) : 2289-2294 (2009) —
hereinafter “Xu’] and/ or Frank, DN. [BMC Bioinformatics 10 : 362 (2009) — hereinafter “Frank’”]. Both of these references teach the design and use of barcode sets in multiplexed applications (e.g. sequencing).

As regards Claim 13 consider at least para 11 in Bernitz. Furthermore, absent a
showing to the contrary, it would have been prima facie obvious to scale up the multiplexed
assay of Bernitz,  such that about 50 or even about 100 different unique target molecules are
detected in a single assay. It would have been obvious to the PHOSITA to optimize the assay
of Bernitz given that Bernitz teaches multiplexing a detecting “2, 3, 4, 5, 6 or more”  target
molecules.

As regards Claim 14, the limitation recited is considered inherent to the method of
Bernitz where Bernitz teach in situ sequencing by synthesis using the technologies of Helicos or
Illumina, see at least para 209.

As regards Claims 15-18, see at least para 209 of Bernitz.

As regards the limitations of Claim 21, see at least para 253 in Bernitz.

Claim 23 is drawn to an embodiment of the method of Claim 1 wherein the method does
not comprise lysing cells.
This limitation is considered inherent to the jn situ techniques disclosed by Bernitz, see
at least the abstract.

As regards Claims 28 and 30, see at least for example para 62 in Bernitz.

As regard Claim 31, see Takahashi who teach the use of three different RNA dependent DNA ligases : T4Dnl, T4Rnl2 and SplintR ligase, see the section entitled “Comparison of sealing efficiency” on pg. 2. Also consider Figure 2 and the legend thereof.

►	Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernitz
in view of Costea and Samusik or Takahashi as applied above against Claims 1-18 and further in view of Hamilton, N. [Traffic 10:951-961 (2009) — hereinafter “Hamilton”] or Mir, K. [US 2021/0382033 — hereinafter “Mir”] or Skinner et al [US 2020/0103639 — hereinafter “Skinner”] or Dressler, B. [US 20210318530 — hereinafter “Dressler”] or Mandle et al. [US 2020/0294439 – hereinafter “Mandle”].

Claim 19 is drawn to an embodiment of the method of Claim 1 wherein detecting
comprises 2D or 3D fluorescent microscopy. Claim 20 is drawn to an embodiment of the  method of Claim 1 wherein detecting comprises confocal microscopy or light sheet microscopy or structured illumination microscopy or oblique plane microscopy or multi-photon microscopy.
Bernitz teach microscopy, see at least para 174, but these inventors fail to teach 2D or
3D fluorescent microscopy or confocal microscopy or light sheet microscopy or structured illumination microscopy or oblique plane microscopy or multi-photon microscopy. However, each of these types of microscopy were known. For example, Hamilton teach 2D and 3D
fluorescent microscopy, see at least the abstract. Mir teach confocal and light sheet
microscopy, see at least para 80. Skinner teach structured illumination microscopy, see at least
the title and the abstract. Dressler teach oblique plane microscopy , see at least the title.
Mandle teach multi-photon microcopy, see at least para 198. Accordingly, absent an
unexpected result it would have been prima facie obvious to the PHOSITA at the time of the
invention to substitute the microscopy techniques of Hamilton or Mir or Skinner or Dressler or
Mandle for the microscopy technique used by Bernitz. Note that substitution of one known
second method/reagent with known properties for a first known method/reagent with known
properties would have been prima facie obvious to the ordinary artisan at the time of the
invention in the absence of an unexpected result. As regards the motivation to make the
substitution recited above, the motivation to combine arises from the expectation that the prior
art elements will perform their expected functions to achieve their expected results when
combined for their common known purpose. Support for making this obviousness rejection
comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR
International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



►	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernitz in
view of Costea and Samusik or Takahashi as applied above against Claims 1-18 and 21 and further in view of Takiguchi et al. [US 2005/0208644 — hereinafter “Takiguchi”].

Claim 22 is drawn to an embodiment of the method of Claim 21 wherein the surface
comprises a patterned surface suitable for immobilization of a plurality of cells in an ordered
pattern.
Bernitz in view of Costea and Samusik or Takahashi reasonably suggest a method of detecting a plurality of targets as recited in Claim 21 for the reason(s) outlined above, except these documents, and in particular Bernitz fail to teach an embodiment wherein the surface (of the solid support) comprises a patterned surface suitable for immobilization of a plurality of cells in an ordered pattern. Rather Bernitz teach conventional glass slide immobilization, see at least para 253. However, it was known to use solid phase surfaces comprising a patterned surface suitable for the immobilization of a plurality of cells in an ordered pattern, as evidenced by at least Takiguchi, see at least the abstract. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the patterned solid supports of Takiguchi for the solid supports of Bernitz in view of Costea and Samusik or Takahashi.  Note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


►	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernitz in
view of Costea and Samusik or Takahashi as applied above against Claims 1-18 and further in view of Zhuang et al. [WO 2013/090360 — hereinafter “Zhuang”].

Claim 24 is drawn to an embodiment of the method of Claim 1 wherein the optically
resolved volume has a axial resolution that is greater than the lateral resolution.
Bernitz in view of Costea and Samusik or Takahashi reasonably suggest a method of detecting a plurality of targets as recited in Claim 21 for the reason(s) outlined above, except these documents, and in particular, Bernitz fail to teach an embodiment wherein the optically resolved volume has a axial resolution that is greater than the lateral resolution. However, a microscopy technique which provide this type of resolution was known e.g. dual-objective STORM, as evidenced by Zhuang. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the microscopy technique of Zhuang for that employed by Bernitz. Note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). Furthermore, the PHOSITA would have been motivated to make the modification recited above in order to gain the higher resolution possible with dual-objective STORM microscopy.

►	Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernitz
in view of Costea and Samusik or Takahashi as applied above against Claims 1-18 and further in view of Chee et al. [US 2019/0145982 — hereinafter “Chee’”].

Claim 25 is drawn to an embodiment of the method of Claim 1 wherein the known set
barcodes used have a specified Hamming distance.
Bernitz in view of Costea and Samusik or Takahashi reasonably suggest a method of detecting a plurality of targets as recited in Claim 25 for the reason(s) outlined above, except these documents, and in particular Bernitz, fail to teach an embodiment wherein the known set barcodes used have a specified Hamming distance. However, the use of a known set of barcodes comprising a specified Hamming distance in a method of multiplexed macromolecule analysis was known as evidenced by Chee, see at least paras 2, 486 and 685. In particular, Chee in para 685 teach that DNA barcodes can be designed to be tolerant to highly-error prone Next generation sequencing technologies thereby facilitating multiplexed macromolecule analyses.  Finally Chee teach that their set of barcodes has a Hamming distance of 10 (i.e. a Hamming distance of between 0 and 15).
Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the barcode set of Chee for that employed by Bernitz. Note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

►	Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bernitz in view of Costea and  Samusik or Takahashi as applied above against Claims 1-2 and further in view of Peerzade et al. [Nanomaterials — hereinafter “Peerzade’].

Claim 27 is drawn to an embodiment of the method of Claim 1 wherein demultiplexing
the multiplexed signal comprises a linear decomposition of the multiplexed signal. Claim 29 is
drawn to an embodiment of the method of Claim 2 wherein demultiplexing the multiplexed signal
comprises a linear decomposition of the multiplexed signal.
Bernitz in view of Costea  and Samusik ot Takahashi reasonably suggest a method of detecting a plurality of targets as recited in Claim 25 for the reason(s) outlined above, except these documents, fail to teach a demultiplexing of the multiplexed signal using linear decomposition of the multiplexed signal. However, linear decomposition of a multiplexed signal in a method of demultiplexing was known as evidenced by Peerzade, see especially section 2.4 which begins on p.4 of 14. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the demultiplexing step(s) of Bernitz in view of Costea  and Samusik or Takahashi wherein the signal demultiplexing is modified to include linear decomposition. The PHOSITA would have been motivated to make the modification recited above in order to  improve the accuracy of the demultiplexing as taught by Peerzade, see the para bridging pp.11-12 of Peerzade.


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are deemed moot in view of the new grounds of rejection.


Conclusion

 C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov